Title: From Thomas Jefferson to François Adriaan Van der Kemp, 19 January 1823
From: Jefferson, Thomas
To: Van der Kemp, François Adriaan


Dear Sir
Monticello
Jan. 19. 23.
Your favor of Dec. 19. was long on it’s passage to me, and finds me in a condition but shortly to acknolege it’s reciept. a dislocation of my right wrist while in Paris, and the impracticability of reducing the carpal bones to their order has always been an impediment in my writing, and the effect of age has been gradually increasing the difficulty till now the motion of the wrist is nearly lost, the fingers of the hand become distorted and their joints almost inflexible; and I am under the physical necessity of giving up writing. this disability imposed on me by nature must excuse me to my friends for not doing what it is impossible for me to do. perhaps too it may have been a providential favor to prevent my betraying on paper that wane of the mind which is the necessary effect of the decline of body, and of which we are apt to be insensible ourselves when become very obvious to others. I shall still hope however to hear from my friends occasionally altho’ I cannot answer them, and from none with more pleasure than from yourself, of the continuance of your health & happiness of which I pray you to be entirely assured.Th: Jefferson